Citation Nr: 1137073	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

ISSUES

1.  Entitlement to service connection for intestinal pain/diarrhea, also claimed as irritable bowel syndrome, including as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea, including as due to an undiagnosed illness.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as low back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, with additional periods of Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a gastrointestinal disability (subsequently diagnosed as irritable bowel syndrome), sleep apnea and a low back disability.  Timely appeals were noted from that decision.

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on July 28, 2011.  A copy of the hearing transcript has been associated with the file.

Correspondence received in July 2010 can be construed as an application to reopen previously denied claims of entitlement to service connection for a bilateral shoulder disorder and chronic sinusitis.  These matters are referred back to the RO for appropriate disposition.

The issues of entitlement to service connection for sleep apnea and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.   The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War. 

2.  The Veteran has a chronic unexplained multisymptom illness, diagnosed as irritable bowel syndrome. 


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, a chronic multisymptom illness, characterized as irritable bowel syndrome, is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will be discussed below, the Board finds that service connection for irritable bowel syndrome is warranted; therefore, a full discussion of whether VA met these duties with respect to this claim is not needed.  

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For Veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A.             § 1117 and 38 C.F.R. § 3.317 as a matter of presumption.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness. 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R.                 § 3.317(a)(2)(C). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  38 C.F.R.                      § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R.            § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Irritable Bowel Syndrome

As a preliminary matter, the Board notes that the Veteran's separation document reflects service in Southwest Asia from January 1991 to May 1991.  Thus, the Veteran has the requisite service in Southwest Asia during the Persian Gulf War and the Board turns to an analysis of the claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117.  

The Veteran was diagnosed with irritable bowel syndrome on VA examination in January 2010.  On that examination, the Veteran described symptoms of diarrhea, frequent bowel movements, and bowel urgency.  Clinical notes reflect that the Veteran reported similar symptoms of chronic diarrhea and abdominal pain for many years prior to the examination.  No explanation was given for a diagnosis of irritable bowel syndrome.  As a result, the Board finds that the Veteran has a medically unexplained chronic multisymptom illness, diagnosed as irritable bowel syndrome, and that such disability clearly manifested prior to December 31, 2011 as required under 38 C.F.R. § 3.317. 

Thus, having found that the Veteran has irritable bowel syndrome which manifested prior to December 31, 2011, the questions that remain to be resolved are whether irritable bowel syndrome (1) is "chronic," (2) is manifested to a degree of 10 percent or more under the applicable rating criteria, and (3) whether there is affirmative evidence that it was caused by a supervening condition or event. 

Here, the associated contemporaneous VA outpatient treatment records reflect that the Veteran has been reporting symptoms attributable to irritable bowel syndrome since 2001.  As the disability has existed for a period of six months or more, the Board concludes the condition is "chronic."  In addition, there is no affirmative evidence that irritable bowel syndrome was caused by a supervening condition or event.  

Turning to whether the disability is manifested to a degree of 10 percent or more under the applicable rating criteria, the Schedule for Rating Diseases of the Digestive System includes rating criteria for "irritable colon syndrome."  38 C.F.R. § 4.114, Diagnostic Code 7319.  Under the relevant rating criteria, a noncompensable (0 percent rating) is warranted for irritable colon syndrome that is mild, manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.  This Diagnostic Code would appear to be most analogous to rating irritable bowel syndrome. 

On VA examination in January 2010, the Veteran indicated that 50 percent of his stools consist of diarrhea.  He has 2-3 episodes of diarrhea a week, and can have up to 6 stools a day.  These episodes were accompanied by "cramping type lower abdominal pain."  During his July 2011 hearing, the Veteran reported 10-15 bowel movements per day.  He had to carry extra clothing with him since he soiled himself 4-5 times per month.  He wore adult diapers if he was traveling.  

In determining whether irritable bowel syndrome approximates a 10 percent disability rating, the Board must also consider the extent to which the Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  While the VA examiner reported no significant effects on the Veteran's activities of daily living, the Veteran's hearing testimony reflects a significant effect of irritable bowel syndrome on his daily activities, inasmuch as he has 10-15 bowel movements per day, sometimes soils himself and is often required to carry extra clothing or wear adult diapers.  The appellant is certainly competent to describe his gastrointestinal symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  

Resolving all doubt in the Veteran's favor, the Board finds that his irritable bowel syndrome is at least moderate in nature and comparable to at least a 10 percent rating under the appropriate rating criteria.  Given such, all the elements for the claim for VA compensation benefits under 38 U.S.C.A. § 1117 for a chronic medically unexplained multisymptom illness manifested by irritable bowel syndrome have been satisfied.  Accordingly, the claim is allowed. 


ORDER

Service connection for irritable bowel syndrome is granted.


REMAND

Review of the record reflects that there are outstanding records which may be relevant to the Veteran's claim of entitlement to service connection for sleep apnea and a back disability.  During a January 2010 VA gastrointestinal examination, the examiner made reference to a June 2009 Gulf War Registry examination.  That examination report is not of record, and, in fact, the most recent VA clinical notes contained within the record are dated May 2009.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, upon remand, the June 2009 Gulf War Registry examination report should be obtained, as should all records of the Veteran's treatment at the Wichita VAMC since May 2009.  

The Veteran should be afforded to submit any relevant records not already of record concerning his claims of service connection for a back disability and sleep apnea.

The Board finds that VA examinations and etiology opinions are needed concerning the claims of service connection for a back disability and sleep apnea.  Concerning the back, the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, which he attributes to his service.  Specifically, he and a fellow service member have submitted statements indicating that the Veteran suffered an injury to his back after lifting heavy objects and falling out of the back of a truck.  He claims that activities of his Persian Gulf service caused his current back disability.  Although the available service treatment records do not reflect any treatment for back pain, and an examination of his spine was normal on separation examination in March 1991, the Veteran did note a history of "recurrent back pain" on his March 1991 Report of Medical History.  

Post-service medical evidence includes chiropractic records dated October 1991, less than 6 months after the Veteran's discharge from active service, reflecting treatment for low back pain.  The Veteran continued to receive treatment in 1992, and returned for treatment of his lower back pain in 1997.  

The record contains physical examinations from the Army Reserves dated June 1994 and November 1999, showing normal examinations of the spine.  The Veteran also did not report recurrent back pain on his Report of Medical History.  

There is no further evidence of treatment for low back pain until August 2008.  The Veteran testified during his July 2011 hearing that he aggravated his pre-existing back pain in August 2008, although he had been experiencing intermittent back pain since his discharge from active service.  An August 2008 MRI showed degenerative disc disease of the lumbar spine.  The Veteran has continued to seek treatment for his degenerative disc disease since that time.  Outpatient treatment records reflect that he has advised clinicians that he first injured his back during his Southwest Asia service and that he has had periodic back pain since that time.

The facts of the case raises the question as to whether the Veteran's current degenerative disc disease of the lumbar spine is related to the service injuries and/or  activities he had in service.  This question can only be addressed by a medical professional.  As such, the scheduling of an examination and opinion is necessary.

Pertaining to the claim of service connection for sleep apnea, the Veteran testified to having interrupted sleep during his service in Southwest Asia.  He stated that he was told by his wife upon his return that he snored and that he stopped breathing in his sleep.  He related that he has a diagnosis of sleep apnea and that he had undergone multiple sleep studies.  The Veteran's basic assertion is that he has sleep apnea which is related to his Southwest Asia service.  Given the Veteran's lay assertions, all sleep study reports should be obtained and associated with the record.  Thereafter, an examination to include an etiology opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify all medical facilities/physicians who have conducted his sleep studies.  The Veteran should also be requested to identify all relevant treatment records pertaining to sleep apnea and a back disability which are not already of record.  The results of all attempts to obtained relevant records should be sent to the Veteran and he should be given an opportunity to submit any records that VA was unable to obtain.

2.  Request that all records of the Veteran's treatment at the Wichita VAMC since May 2009, including a Gulf War Registry examination report dated June 2009, be provided for inclusion with the claims folder.  If such records are unavailable, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any spine disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

For any spine disability diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty, including to a back injury in service.  The examiner should refer to the records referenced in the body of the remand above; especially the service record showing a history of recurrent back pain, the credible lay statements concerning the Veteran injuring his back in service, the back treatment noted 6 months following service and the diagnosis of degenerative disc disease given several years following service discharge.   

The rationale for all opinions should be provided.  

4.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his sleep apnea.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran's sleep apnea began during his military service, or is otherwise is related to such service, including to any incident of service.  

In offering the opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his sleep apnea and the continuity of symptomatology.  In this regard, the examiner should also note that according to the Veteran, his wife has told him that he snored and that he stopped breathing in his sleep upon his return from the Persian Gulf.  The rationale for any opinion offered should be provided.

5.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the June 2010 Statement of the Case.  If any issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



